Citation Nr: 0423209	
Decision Date: 08/24/04    Archive Date: 09/01/04

DOCKET NO.  02-12 892A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
Hepatitis C.  

2.  Entitlement to an increased evaluation for status post 
compression fracture, cervical spine, with traumatic 
arthritis, C4-6, currently evaluated as 30 percent disabling.

3.  Entitlement to an increased evaluation for peripheral 
neuropathy, left upper extremity (non-dominant), currently 
evaluated as 30 percent disabling.



REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

L. Spear Ethridge, Counsel


INTRODUCTION

The veteran had active duty from September 1974 to January 
1975 and from January 1975 to January 1978.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2002 decision of the Waco, 
Texas, Regional Office (RO) of the Department of Veterans 
Affairs (VA) which denied entitlement to service connection 
Hepatitis because the evidence submitted was not new and 
material and denied increased ratings for peripheral 
neuropathy, left upper extremity, and status post compression 
fracture, each rated 30 percent disabling.  In subsequent 
supplemental statements of the case dated in October 2003 and 
March 2004, the RO apparently reopened the claim for service 
connection for Hepatitis and denied it on the merits.  

The veteran testified at a personal hearing at the RO in 
September 2003.  A transcript of that hearing is of record.  

The claims for increased ratings and the underlying claim for 
entitlement to service connection for Hepatitis are remanded 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.  Consistent with the instructions below, VA 
will notify you of the further action that is required on 
your part.




FINDINGS OF FACT

1.  In April 1978, the RO denied entitlement to service 
connection for Hepatitis.  The veteran was provided notice of 
the denial and did not appeal.

2.  The evidence received since the April 1978 decision is 
new, it bears directly and substantially upon the specific 
matters under consideration, and it is so significant that it 
must be considered to decide fairly the merits of the 
veteran's claim for service connection for Hepatitis.


CONCLUSIONS OF LAW

1.  The RO's April 1978 denial of service connection for a 
Hepatitis is final.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 3.160(d), 20.200 (2003).  

2.  Evidence submitted since the April 1978 denial of service 
connection for Hepatitis is new and material; thus, the 
requirements to reopen the claim have been met.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156(a) (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that current Hepatitis C was brought 
about by his military service.  In the April 1978 RO 
decision, the claim was denied because no residuals of 
hepatitis were shown at the present examination (VA 
examination of March 1978).  

The law and regulations provide that if new and material 
evidence has been presented or secured with respect to 
matters which have been disallowed, these matters may be 
reopened and the former disposition reviewed.  38 U.S.C.A. 
§ 5108 (West 2002).

The law and regulations that were in effect in January 2001 
at the time the veteran filed his current application to 
reopen provide that, "New and material evidence" means 
evidence not previously submitted to agency decisionmakers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (2001); Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998).

Furthermore, the United States Court of Appeals for Veterans 
Claims (Court) has stated that in determining whether the 
evidence is new and material, the credibility of the newly 
presented evidence is to be presumed.  See Kutscherousky v. 
West, 12 Vet. App. 369, 371 (1999) (per curiam) (holding that 
the "presumption of credibility" doctrine, as articulated 
in Evans v. Brown, 9 Vet. App. 273 (1996), was not altered by 
the Federal Circuit's ruling in Hodge, and continues to be 
binding precedent).  The Board is required to give 
consideration to all of the evidence received since the last 
disallowance of the matter on any basis, in this case, since 
the RO's April 1978 decision.  See Hickson v. West, 12 Vet. 
App. 247, 251 (1999). 

Using these guidelines, the Board has reviewed the additional 
evidence associated with the claims folder since the April 
1978 denial.  Among other pertinent evidence, this evidence 
includes a VA examination in June 2001 showing a current 
diagnosis of active Hepatitis C and a (negative) medical 
opinion regarding the etiology of that disorder.  Service 
connection was denied in April 1978 because residuals of 
Hepatitis were not shown.  However, the newly submitted 
evidence shows active Hepatitis.  The Board therefore finds 
that the additional medical evidence is both new and material 
as defined by regulation.  38 C.F.R. § 3.156(a).  

The above June 2001 medical evidence regarding the veteran's 
current disorder and etiology of the disorder was not 
previously of record, and as such, this new evidence bears 
directly and substantially upon the issue at hand, and is 
neither duplicative nor cumulative.  This new evidence is so 
significant that it must be considered in order to decide 
fairly the merits of the claim for service connection for 
Hepatitis.  Id.  Having determined that new and material 
evidence has been added to the record, the veteran's claim 
for service connection for Hepatitis is reopened.  38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

As to the Veterans Claims Assistance Act of 2000 (VCAA), the 
Board notes that this decision reopens the claim.  To this 
extent, the decision is favorable, and a discussion of the 
VCAA is not needed.


ORDER

New and material evidence having been received, the claim of 
entitlement to service connection for Hepatitis is reopened.  
To this extent only, the appeal is granted.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the veteran's claims so that he is afforded 
every possible consideration.

Specifically, the veteran reported at his September 2003 
personal hearing that he was in receipt of Social Security 
Administration records (SSA) and had been for about 3 or 4 
years.  A copy of his SSA disability claim and medical 
records relied upon therein should be obtained.  Murincsak v. 
Derwinski, 2 Vet. App. 363 (1992).  The veteran also 
testified that he had received emergency room treatment at a 
private hospital in August 2003 for problems associated with 
his liver and Hepatitis.  These medical records should be 
further identified and obtained for the record.

As the case must be remanded for the foregoing reason, the 
veteran should also be re-examined by VA for his service-
connected cervical spine and left upper extremity disorders.  
The veteran testified that he had problems communicating with 
the examiner in May 2003, and essentially indicated that the 
May 2003 VA examination (for peripheral nerves and the spine) 
was inadequate.  The May 2003 examiner noted that he had 
evaluated the veteran on several occasions, that the range of 
motion for he neck was "totally abnormal" and changed from 
the previous examination, but that the veteran was unreliable 
and that it was hard to obtain a normal reflex evaluation.  

On remand, the RO must also consider the changes to 
Diagnostic Code 5293 (intervertebral disc syndrome), which 
the representative in July 2004 argued should be applicable 
in this case.  

Accordingly, the claim is remanded for the following:  

1.  Ask the veteran to identify all 
medical care providers that treated him 
for his service-connected neck and left 
upper extremity disabilities since 2003 
and make arrangements to obtain these 
records.  

2.  Ask the veteran to identify the 
medical care facility where he obtained 
emergency room treatment for liver 
problems and hepatitis in 2003 and make 
arrangements to obtain these records.  

3.  Obtain from the Social Security 
Administration the records pertinent to 
the veteran's claim for SSA benefits, as 
well as the medical records relied upon 
concerning that claim.

4.  Once the foregoing development has 
been accomplished to the extent 
possible, and the medical records have 
been associated with the claims file, 
schedule the veteran for appropriate VA 
examination(s) of his neck and left 
upper extremity.  The claims folder must 
be made available to the examiner for 
review.  The examiner should indicate in 
the report that the claims file was 
reviewed.  All necessary tests should be 
conducted and the examiner should review 
the results of any testing prior to 
completion of the report.

The examiner should identify all 
residuals attributable to the veteran's 
service-connected status post 
compression fracture, cervical spine, 
with traumatic arthritis, C4-6, and 
peripheral neuropathy, left upper 
extremity, to include any neurological 
and orthopedic residuals.  

The examiner should note detailed range 
of motion measurements for the cervical 
spine and left upper extremity.  Whether 
there is any pain, weakened movement, 
excess fatigability or incoordination on 
movement should be noted, and whether 
there is likely to be additional range 
of motion loss due to any of the 
following should be addressed: (1) pain 
on use, including during flare-ups; (2) 
weakened movement; (3) excess 
fatigability; or (4) incoordination.  
The examiner is asked to describe 
whether pain significantly limits 
functional ability during flare-ups or 
when the joints are used repeatedly.  
All limitation of function must be 
identified.   If there is no pain, no 
limitation of motion and/or no 
limitation of function, such facts must 
be noted in the report.  

If intervertebral disc syndrome is 
identified as part of the service-
connected cervical spine disability, the 
examiner should note the frequency and 
duration of any incapacitating episodes 
of that disability.  An incapacitating 
episode is a period of acute signs and 
symptoms due  to intervertebral disc 
syndrome that requires bed rest 
prescribed by a  physician and treatment 
by a physician.  

The examiner should further state whether 
or not the veteran has unfavorable 
ankylosis of the entire cervical spine, 
or demonstrable deformity of a vertebral 
body.  

With respect to the left upper extremity, 
the examiner should identify which, if 
any, nerves are involved and discuss the 
extent, if any, of paralysis of the 
nerves involved.  

Any indications that the veteran's 
complaints of pain or other 
symptomatology are not in accord with 
physical 
findings on examination should be 
directly addressed and discussed in the 
examination report.

5.  Thereafter, review the claims folder 
and ensure that all of the foregoing 
development have been conducted and 
completed in full.  Specific attention is 
directed to the examination report.  
Ensure that the medical report is 
complete and in full compliance with the 
above directives.  If the report is 
deficient in any manner or fails to 
provide the specific opinion(s) 
requested, it must be returned to the 
examiner for correction.  38 C.F.R. § 4.2 
(2003); see also Stegall v. West, 11 Vet. 
App. 268 (1998).

6.  Finally, readjudicate the claims on 
appeal, with application of all 
appropriate laws and regulations, and 
consideration of any additional 
information obtained as a result of this 
remand.  The RO must document its 
consideration of the criteria for 
evaluating disorders of the spine, 
amended on September 23, 2002, September 
26, 2003, and June 10, 2004 .  See 67 
Fed. Reg. 54,345-54,349 (August 22, 
2002); 68 Fed. Reg. 51,454-51,458 (August 
27, 2003); 69 Fed. Reg. 32,449 (June 10, 
2004).  If the decision with respect to 
the claims on appeal remains adverse to 
the veteran, he and his representative 
should be furnished a supplemental 
statement of the case and afforded a 
reasonable period of time within which to 
respond thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter that 
the Board has remanded to the regional office.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  The purposes of this 
REMAND are to obtain additional information and comply with 
due process considerations.  No inference should be drawn 
regarding the final disposition of this claim as a result of 
this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	P. M. DILORENZO 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



